Case 6:20-cr-00034-CEM-EJK Document 28-2 Filed 05/06/20 Page 1 of 8 PagelD 152

“Composite Exhibit B”
Case 6:20-cr-00034-CEM-EJK Document 28-2 Filed 05/06/20 Page 2 of 8 PagelD 153

Callum Maddison
609 Llama Drive
Kissimmee
Florida 34759

Your Honor

My name is Callum Maddison and Carl Farey has been my parent for most of my
life.

Carl Farey was once married to my Grandmother who is the Mother of my mother,
she is my blood grandparent.

Carl Farey despite not being a blood relative has raised me as his own son since:
my birth 22 years ago and never made any comment to make me believe I was not
his blood relative, he has taught me and loved me all of my life without question
and despite any financial stress it may have caused him, he has parented me and
shielded me from harm. He is a kind and loving person who has always done his
best for everyone around him.

My grandmother and carl were divorced in 2013 and our relationship never
changed even when my grandmother returned to the UK, I stayed with him until
recently when I decided I was old enough to live with my girlfriend.

I know that he is very remorseful regarding this situation he finds himself in, he
has always taught me right from wrong and I know that this is an isolated incident
and will never happen again. This has affected his health as it has been very hard
on him, I know that he accepts his responsibility for the incident and realizes it was
a bad judgement on his part.

Thank you for your attention and time to read this statement.

Callum Maddisson.
Case 6:20-Cr-00034-CEM-EJK Document 28-2 Filed 05/06/20" Page 3 of 8 PagelD 154
COURT CHARACTER REFERENCE

Peter Maxwell Murray /
C/Finca los Almendros, 86-1, Bago, Jacarilla, 03310 Alicante, Spain
previously

213 Julliard Blvd, Davenport, FL 33897, USA

9 March 2020

Your Honour,

My name is Peter Maxwell Murray and am proud to offer my recommendation of Carl
Farey to whom | have personally known for 4 and a half years as a friend and
professionally.

During my relationship with Carl Farey | have experienced an individual who is honest,
trustworthy and will help anybody with anything at any time.

Professionally Carl Farey helped me to prepare an E2 Visa Application for myself and
my wife and at no time did he ever suggest using anything other than legitimate
paperwork. We decided not to progress with our application once it had been
submitted to London and were offered interview as decided it was not what we
wanted.

Personally | know the whole situation has affected Carl Farey’s health and that he is
disappointed in himself in doing something wrong. He is remorseful of what he has
done and would certainly never do so again.

It is with great confidence that | recommend Carl Farey as someone who | truly believe
to be of good character and judgement.

Please do not hesitate to contact me should you require and further information.
Yours|sincerely,

eo

Peter |Maxwell Murray
Case 6:20-cr-00034-CEM-EJK Document 28-2 Filed 05/06/20 Page 4 of 8 PagelD 155

Mr Cleveland Gordon
4 Manor Close
Clifton

Bedfordshire

$G17 5E]

England

UK

4" March 2020

Cleveland Newton Gordon

Date of Birth - 29/08/1966

Occupation - Senior Contracts Manager (Property Maintenance)
Long time friend to Carl Stuart Farey

Ref: Mr Carl Stuart Farey Character Witness

{ have known Carl for almost 50 years, we’ve been friends since primary school back in England and
have remained close friends ever since. Carl was Best Man at my wedding and | am his daughters
Godfather. | am pleased to be able to write this character witness statement on Carl’s behalf
because Carl has always been kind and helpful to those that know him. | have on many occasions
witnessed Carl’s good nature and whilst | live in the UK and Car! resides in the USA my partner and |
still keep in close contact with Carl and have visited Carl and Tina four times in the last 5 years.

It was during one of these visits that Carl took time to spend a day covering a friends swimming pool
cleaning business so that his friend could get some respite from illness. Carl did this out of kindness
and not for financial gain and refused any payment for helping his friend, even though at the time |
knew that Carl was struggling slightly financially. Another example of Carl’s good nature and
generosity is that the last time we visited Carl and Tina it was a day after a hurricane had hit Florida.
When we arrived at Carl’s house we found two other families staying there as their homes were
uninhabitable due to hurricane damage. Again Carl made these families welcome and was a good
friend to those in need which is typical of Carls nature.

| know from many conversations that Carl and | have had recently that Carl is remorseful of his
actions in regards to the charges of visa fraud and that it has adversely affected his health. Carl is a

kind and good natured person and | have no doubt that Carl will not re-offend.

Despite the current case against him | believe that Carl is an honourable person and a good father,
friend, neighbour and husband.

{ confirm that the information contained in this letter is accurate and true.

Yours faithfully
RF CEL

Cleveland Gordon
Case 6:20-cr-00034-CEM-EJK Document 28-2 Filed 05/06/20 Page 5 of 8 PagelD 156

Mr. Charlie Fuller

Legra Grange
Flat 5
London Road
Leigh on Sea
Essex SS9 2SU UK.
To the Honorable judge
Dear Sir

Thank you for taking the time to read this character reference regarding Mr. Carl
Farey.

Carl Farey is Married to my Mother, Not only is he my stepfather in name, but he
is also my stepfather in my heart. He has done nothing but treat my brother, sister
and myself as if we have been together since we were young, he is always

supportive and always steps up if we need anything emotionally and financially,
we are all proud to have him as part of our family.

He is a very kind person who always offers to help people if he can.

I know that he feels great remorse for his actions that have led to this situation, I
know that he has done this solely to help people in difficult situations, he know it
was wrong and takes responsibility for his action and part in the crime committed.

I also know that he would never re-offend or jeopardize himself again in this way.

I hope you can see past the unfortunate decision he has made and allow him to
move forward with his life.

Thank you once again for taking the time to read this letter.

Charlie fuller.

L |
Case 6:20-cr-00034-CEM-EJK Document 28-2 Filed 05/06/20 Page 6 of 8 PagelD 157

Nicola D Ansons
433 Meadow Green Dr
Davenport, Fl, 33837

March 10" 2020

Re: Mr Carl Farey

To the Honorable Judge,

' have known Carl Farey socially, as a friend since November 2007 when my late husband and |
moved to Florida. Mr Farey has always been supportive, friendly and helpful to me during this
time, especially when my husband passed away unexpectedly in late 2009.

Mr Farey has always been popular and well liked and has always appeared to be happy to help
others without any personal interest. | have seen him take the time and trouble to offer advice
and support to other mutual acquaintances. He has helped others to make new friends and
offer practical advice and local knowledge.

In addition to our friendship, Mr Farey is usually a reliable, caring & family oriented person. He
has raised his Grandson and maintains a positive relationship with the young man into
adulthood. While it is unfortunate that he has made some poor decisions resulting in this case, |
believe that his willingness to accept responsibility for his actions is congruent with the type of
person | have known him to be over the last 13 years. | believe that as he moves forward, he is
emerging as a better and wiser person. He has a strong sense of remorse in making these
serious mistakes and | believe he has learned valuable lessons from this experience.

It is my sincere hope that the court takes this letter into consideration at the time of
sentencing. Despite the current case, | continue to have faith that Mr Farey will continue to be
a valuable member of the community and grow from his recent experiences.

Sincerely,

3 lio Iroao-

Nicola D Ansons
Case 6:20-cr-00034-CEM-EJK Document 28-2 Filed 05/06/20 Page 7 of 8 PagelD 158

Mrs. Tina Hannington
3117 Effingham Drive
Clermont

Florida 34714

Your Honor
My name is Tina Hannington and I am Carl Fareys wife.

I am writing this as I feel I will most likely be unable to speak without getting
upset.

I have known Carl since 2012 and in the time I have known him he has constantly
been a loving caring husband to me and a great stepfather to my 3 children as well
as a fantastic parent to his grandson Callum.

Carl always sees the good in people and never the bad, he is always offering to
help people in any way he can, he is nonjudgmental and never takes his own
situation into account when helping someone. He is the kind of person who will
stand and hold a door open for everyone without even knowing them. He has
placed himself in financial difficulties so that he can lend money to others so that
they can pay their bills.

I know he takes responsibility for his actions with regard to this situation he has
found himself in and it has affected his health, he deeply regrets what he has done
despite it being for no other reason than to help some people, I also know that now
knowing the consequences of his actions he will not do it again under any
circumstances.

Thank you for taking the time to read this letter.
Sincerely

Tina Hannington

 
Case 6:20-cr-00034-CEM-EJK Document 28-2 Filed 05/06/20 Page 8 of 8 PagelD 159

Gerald Guerrero

433 Meadow Green Drive
Davenport, Florida 33837
805-588-2070

3/12/2020

Carl Farey ~ Character reference

Honorable Judge,
| have known Carl Farey on a personal level for nearly 5 years.

In all of the time of our friendship | have known him to be a very trustworthy person. He has always
been there if | needed a hand with any projects | had going on. | also reciprocated with help on
projects he had at home that needed my help/support.

We have meet socially on numerous occasions and | find Carl to be very considerate of other
people’s feelings and truly a standup guy.

| understand the position that he is in and know that he is indeed remorseful and only wanted to
help people with the dream of America.

Please take this into consideration as you pass sentencing down in this case.

Sincerely,

a

Gerald Guerrero
